DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-18 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the one or more estimated pavement surface characteristics" in line 3 and “the one or more estimated vehicle properties” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  There are no pavement surface characteristics or vehicle properties estimated within the claim scope.  These limitations are interpreted as “quantitative” in place of “estimated”.  
Claim(s) 6 and 7 is(are) rejected because it(they) depend(s) on claim 5 and fail(s) to cure the deficiency(ies) above.  
Claims 14-16 recite the limitation “the one or more environmental impacts” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites a system for carrying out a method of claim 1; however, it is indefinite if this is the entire method of claim 1 or a method comprises some steps of 
Claim 17 recites a system for carrying out a method.  The “for” implies intended use and makes the claim indefinite.  It is indefinite if the system is actually configured to carry out the method or merely intended to carry out the method.  
Claim 18 recites a computer-readable medium for carrying out functions of the method of claim 1.  It is indefinite how a computer-readable medium, e.g., a device, such as a hard drive, that merely stores computer software, can carry out or perform and functions.  
Claim 18 recites a computer-readable medium for carrying out functions of the method of claim 1.  It is indefinite if the computer-readable medium is for performing all of the function of the method, or merely some of the function of the method.  This claim, as written, may require a rejection under 35 U.S.C. 112(d) as it is unclear if claim 18 recites all of the limitations of claim 1.
Claim 18 recites a computer-readable medium for carrying out function of a method.  The “for” implies intended use and makes the claim indefinite.  It is indefinite if the computer-readable medium is actually configured to carry out functions of the method or merely intended to carry out functions of the method.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, 8, 10-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Study on the Influence of Speed on Road Roughness Sensing” to Alessandroni et al.
As per claim 1, Alessandroni discloses a method of monitoring quality of a road segment from driver data (Alessandroni; At least the abstract), the method comprising:
Alessandroni discloses performing some calculations on the vehicle and sending the result to a server instead of sending the actual data (Alessandroni; At least the second paragraph(s) under section 3, System Architecture, page 8), i.e., receiving, by a server over a network, the driver data for a road segment from one or more sensing units in one or more vehicles,
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have sent the data to the server and perform all of the calculations there with the motivation of simple substitution of one known element for another to obtain predictable results. Using one computer in place of another would be within the skill of one in the art and matter of design choice.  Performing the calculations in the server provides more and faster processing power than available on a vehicle and saves the processing power of the vehicle for other functions or results in reducing the processing power needed on the vehicle, thus saving cost.  
calculating, in one or more computing devices, one or more quantitative pavement surface characteristics of the road segment from the driver data using a 
identifying, in the one or more computing devices, one or more quantitative vehicle properties of the one or more vehicles from the driver data using the probabilistic inverse analysis framework (Alessandroni; At least the top of page 9),
estimating, in the one or more computing devices, one or more road quality characteristics of the road segment based on at least one of the quantitative pavement surface characteristics of the road segment and the quantitative vehicle properties of the one or more vehicles (Alessandroni; At least the bottom of page 9).
As per claim 2, Alessandroni discloses calculating a road roughness (Alessandroni; At least the bottom of page 9), but does not explicitly disclose wherein the estimating the one or more road quality characteristics comprises calculating the International Roughness Index for the road segment, and 
However, Alessandroni discloses that calculating the IRI is well-known in the art (Alessandroni; At least the middle of page 2).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to have calculated the IRI with the motivation of simple substitution of one known element for another to obtain predictable results. Using a well-known standard of road roughness provides a convenient and universal system to compare different roads.   
the one or more road quality characteristics comprises ride quality (Alessandroni; At least the first paragraph(s) under section 1, Introduction, page 1, the top of page 3, and the last paragraph(s) of section 2.3, the power of vertical acceleration, page 8).
As per claim 4, Alessandroni discloses wherein the one or more road quality characteristics is estimated via a mechanics-based estimator in the one or more computing devices (Alessandroni; At least the top of page 6).
As per claim 8, Alessandroni discloses further comprising reporting at least one of the one or more road quality characteristics, the one or more environmental impacts, the one or more quantitative pavement surface characteristics, and the one or more quantitative vehicle properties (Alessandroni; At least the second paragraph(s) under section 3, System Architecture, page 8).
As per claim 10, Alessandroni discloses wherein the one or more quantitative pavement surface characteristics comprises road roughness PSD of the road segment (Alessandroni; At least page 4 and the middle of page 9).
As per claim 11, Alessandroni discloses wherein the driver data comprises one or more of vertical acceleration data and geolocation data (Alessandroni; At least the last paragraph(s) of section 2.1, Road Surface Model, page 4 and second paragraph(s) in section 3, System Architecture, page 8).
As per claim 12, Alessandroni discloses wherein the one or more sensing units comprises one or more of an accelerometer and a GPS sensor (Alessandroni; At least the last paragraph(s) of section 2.1, Road Surface Model, page 4 and second paragraph(s) in section 3, System Architecture, page 8).
As per claim 13, Alessandroni discloses wherein the receiving the driver data comprises gathering the driver data in a crowd-sourced collaborative system in the server (Alessandroni; At least the abstract and conclusion).
As per claims 17 and 18, Alessandroni discloses a system and computer-readable medium for performing the method of claim 1 (Alessandroni; At least section 4).  Therefore, claims 17 and 18 are rejected using the citations and reasoning applied to claim 1.  
Claim Rejections - 35 USC § 103
Claims 3, 5-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandroni in view of “Rolling resistance contribution to a road pavement life cycle carbon footprint analysis” to Trupia et al.
As per claim 3, Alessandroni discloses that increased road roughness increases fuel consumption (Alessandroni; At least the first paragraph(s) under section 1, Introduction, page 1), but does not explicitly disclose wherein the estimating the one or more road quality characteristics comprises calculating an energy dissipation of the one or more vehicles driving on the road segment, and the one or more road quality characteristics comprises excess fuel consumption.
However, the above features are taught by Trupia (Trupia; At least section 2.1, especially page 975).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Trupia into the invention of Alessandroni with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Calculating the energy dissipation and fuel consumption could be used to assess life cycle costs of road, as discussed in the abstract of Trupia, or knowing fuel consumption cost can help driver’s make decisions about which roads to drive on and potential reduce costs.  
As per claim 5, Alessandroni discloses that increased road roughness increases fuel consumption, which is an environmental impact (Alessandroni; At least the first paragraph(s) under section 1, Introduction, page 1), but does not explicitly disclose further comprising estimating, in the one or more computing devices, one or more environmental impacts of the one or more vehicles driving on the road segment based on the one or more estimated pavement surface characteristics of the road segment and the one or more estimated vehicle properties.
However, the above features are taught by Trupia (Trupia; At least section 2.1, especially page 975).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Trupia into the invention of Alessandroni with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Calculating the energy dissipation and fuel consumption could be used to assess life cycle costs of road, as discussed in the abstract of Trupia, or knowing fuel consumption cost can help driver’s make decisions about which roads to drive on and potential reduce costs.
As per claim 6, Alessandroni discloses that increased road roughness increases fuel consumption, which will result in excess CO2 emissions (Alessandroni; At least the first paragraph(s) under section 1, Introduction, page 1), but does not explicitly disclose wherein the estimating the one or more environmental impacts comprises estimating an excess CO2 emission of the one or more vehicles caused by driving on the road segment.
However, the above features are taught by Trupia (Trupia; At least section 3.1 and 3.2).  At the time of filing, it would have been obvious to one of ordinary skill in the 
As per claim 7, Alessandroni discloses that increased road roughness increases fuel consumption, which will result in excess CO2 emissions (Alessandroni; At least the first paragraph(s) under section 1, Introduction, page 1), but does not explicitly disclose wherein the one or more environmental impacts is estimated via an environmental impact estimator in the one or more computing devices.
However, the above features are taught by Trupia (Trupia; At least section 3.1 and 3.2).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Trupia into the invention of Alessandroni with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Calculating the energy dissipation and CO2 emissions could be used to assess life cycle costs of road, as discussed in the abstract of Trupia, decisions on necessary repairs, or decisions on other factors affecting pollution.
As per claim 14, Alessandroni discloses that road roughness can cause pavement failures (Alessandroni; At least section 1, Introduction, page 1), but does not explicitly disclose further comprising using at least one of the one or more road quality characteristics, the one or more environmental impacts, the one or more quantitative pavement surface characteristics, and the one or more quantitative vehicle properties to make a road maintenance decision.
2 emissions, etc.  
Claim Rejections - 35 USC § 103
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandroni in view of U.S. Patent Application Publication 2016/0275409 to Veerasamy.
As per claim 9, Alessandroni discloses determining road and vehicle parameters inversely from acceleration data, but does not explicitly disclose wherein the probabilistic inverse analysis framework is a mechanistic-Bayesian inverse analysis framework.
However, the above features are taught by Veerasamy (Veerasamy; At least paragraph(s) 118 and 306).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Veerasamy into the invention of Alessandroni with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a Bayesian model on inversely extracting data from a sensor would be within the skill of one in the art and would improve quality, as discussed in at least paragraph(s) 306.  
Claim Rejections - 35 USC § 103
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandroni in view of U.S. Patent Application Publication 2015/0356796 to Jackson.
As per claim 15, Alessandroni discloses that road roughness can cause failure in suspensions and other car components (Alessandroni; At least section 1, Introduction, page 1), but does not explicitly disclose further comprising using at least one of the one or more road quality characteristics, the one or more environmental impacts, the one or more quantitative pavement surface characteristics, and the one or more quantitative vehicle properties for product development purposes.
However, the above features are taught by Jackson (Jackson; At least paragraph(s) 8).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Jackson into the invention of Alessandroni with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using road roughness to improve mapping and routing products would result in vehicles driving on better roads and obtaining less damage and failures to the components.  
As per claim 16, Alessandroni discloses that road roughness can cause failure in suspensions and other car components (Alessandroni; At least section 1, Introduction, page 1), but does not explicitly disclose further comprising using at least one of the one or more road quality characteristics, the one or more environmental impacts, the one or more quantitative pavement surface characteristics, and the one or more quantitative vehicle properties to optimize a transportation route.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/David P. Merlino/           Primary Examiner, Art Unit 3669